NO. 07-04-0560-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   AUGUST 4, 2005

                         ______________________________

                       MICHAEL LOU GARRETT, APPELLANT

                                           V.

                     MARIO A. DEL FIERRO, ET AL., APPELLEE
                      _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 91,954-B; HONORABLE JOHN BOARD, JUDGE
                       _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant brought this interlocutory appeal from the denial of temporary relief. The

trial court has now rendered a final judgment in this action and appellant has perfected

appeal of that order. The final judgment renders moot appellant’s interlocutory appeal.

Richard v. Mena, 820 S.W.2d 372 (Tex. 1991). We therefore dismiss this appeal as moot



                                                James T. Campbell
                                                    Justice
.